Case 2:11-cv-00084 Document 1021-2 Filed on 01/16/21 in TXSD Page 1 of 9




                                Exhibit B
   Case 2:11-cv-00084 Document 1021-2 Filed on 01/16/21 in TXSD Page 2 of 9



                       IN THE UNITED STATES DISTRICT COURT

                       FOR THE SOUTHERN DISTRICT OF TEXAS

                               CORPUS CHRISTI DIVISION



M.D., by her next friend, Sarah R.           §
Stukenberg, et al.,                          §
                                             §
        P laintijfs,                         §
                                             §
~-                                           §            CIVIL ACTION NO. 2:11-CV-00084
                                             §
GREG ABBOTT, in his official capacity        §
as Governor of the State of Texas, et al.,   §
                                             §
        Defendants.                          §




       SWORN CERTIFCATION FOR REMEDIAL ORDER NO. 3 RELATED TO
                         STATEWIDE INTAKE


1. My name is Stephen Black. I am over the age of 18 years, of sound mind, competent to testify
   and have personal knowledge of the facts stated herein.

2. I am employed as the Associate Commissioner for Statewide Intake at the Texas Department
   of Family and Protective Services (DFPS). I have 13 years of state service. I have held my
   current position at DFPS since October 5, 2020; before that date, I held the role in an interim
   capacity beginning on September 1, 2020. Prior to that, I have spent all 13 years with DFPS at
   Statewide Intake.

3. Statewide Intake (SWI) is a program within DFPS. It operates the Texas Abuse Hotline to
   receive reports of abuse, neglect, and exploitation and route them to the appropriate program
   for investigation. These reports include allegations regarding:
                1. A person age 65 or older;
               ii. An adult with a substantial impairment, or an emancipated minor with a
                   substantial impairment by;
                       1. A caretaker;
                       2. A family member;
                       3. An individual who has an ongoing relationship with the person; and
              m. Abuse, neglect, and exploitation of individuals receiving services (adults and
                   children) from certain providers as provided for in Human Resources Code
                   § 48.251(a)(9) and Texas Family Code § 261.404(a). [See Human Resources
                   Code§ 48.25l(a)(9), located at:
   Case 2:11-cv-00084 Document 1021-2 Filed on 01/16/21 in TXSD Page 3 of 9



                   https://statutes.capitol. texas.gov/Docs/HR/htm/HR.48.htm#48.25 l, and the
                   Texas Family Code§ 26l.404(a), located at:
                   https://statutes.capitol.texas.gov/Docs/FNhtm/FA.26 l .htm#261.404].

REMEDIAL ORDER 3 - Receiving, Screening, and Investigating Reports of Abuse and
Neglect

4. SWI operates 24 hours a day, seven days a week, year-round, and:
     • Obtains and assesses the information reported according to definitions of abuse,
         neglect, or exploitation for each program;
     • Enters the information in the DFPS Information Management Protecting Adults and
         Children in Texas case management system (IMP ACT);
     • Routes reports to the appropriate program and field office; and
     • Serves as a referral center when appropriate or when information received does not
         meet statutory definitions.

5. According to Texas law, anyone who thinks a child, a person 65 years or older, an adult with
   a substantial impairment, or an individual receiving services from a provider is being abused,
   neglected, or exploited must report it. [See Texas Family Code § 261.101, located at:
   https://statutes.capitol.texas.gov/Docs/FNhtm/FA.26 l .htm#26l.101; Human Resources Code
   § 48.051, located at: https://statutes.capitol.texas.gov/Docs/HR/htm/HR.48.htm#48.051, and
   40      Texas      Administrative       Code     (TAC),    Chapter     711,      located    at:
   https://texreg.sos.state.tx.us/public/readtac$ext.ViewTAC?tac view=4&ti=40&pt=l9&ch=7
   ill.
6. The contact center for SWI allows for intakes of abuse, neglect, or exploitation to be subJilitted
   through a toll-free number, fax, regular mail, or internet report.

7. SWI is comprised of 326 intake specialist positions, 37 intake supervisor positions, four intake
   program administrator positions, five quality assurance specialist positions, five program
   specialist positions, six system support specialist positions, 35 administrative support
   positions, three support supervisor positions, one support manager position, two division
   administrator positions, one executive officer position, one business continuity coordinator
   position, and one associate commissioner position. Effective November 1, 2020, the DFPS
   screening function transitioned to SWI. This includes eight screeners and two screening
   supervisors dedicated to reviewing RCCI intakes, 55 screeners and five supervisors dedicated
   to reviewing CPI intakes, and one program administrator over the entire screener unit.

8. The SWI Handbook sets out its policies and procedures. [See Statewide Intake Policy and
   Procedures, located at: http://www.dfps.state.tx.us/handbooks/SWI Procedures/].

9. Once intakes are received, an intake specialist reviews, assesses, and enters the intake into
   IMPACT. [See Statewide Intake Policy and Procedures Section 1510 located at
   http://www.dfps.state.tx.us/handbooks/SWI Procedures/Files/SWP pg 1000.asp#SWP 151
   Q].
   Case 2:11-cv-00084 Document 1021-2 Filed on 01/16/21 in TXSD Page 4 of 9



10. Intake specialists must be able to recognize what constitutes abuse, neglect, or exploitation for
    all DFPS programs and be able to refer reporters to local community resources when their
    concerns do not meet the legal definitions of abuse or neglect. To assess abuse, neglect, or
    exploitation accurately and efficiently, intake workers complete an interview to:
        • Identify the victim;
        • Identify the perpetrator of the alleged abused, neglect, or exploitation; and
        • Gather all appropriate details concerning the matter being reported.

[See    Statewide      Intake    Policy   and     Procedures   Section   2251  located at
http://www.dfps.state.tx.us/handbooks/SWI Procedures/Files/SWP pg 2000.asp#SWP 2251,
Statewide      Intake      Policy     and     Procedures     Section   2252   located  at
http://www.clfps.state.tx.us/handbooks/SWI Procedures/Files/SWP pg 2000.asp#SWP 2252,
and     Statewide     Intake    Policy    and    Procedures    Section   2311  located at
http://www.dfps.state.tx.us/handbooks/SWI Procedures/Files/SWP pg 2000.asp#SWP 2311].

11. Intake specialists must obtain all identifying information from a reporter to assist field staff in
    locating the family/victim and the perpetrator. Demographic information must be obtained to
    search for case history in IMPACT. To help field staff with their investigation, intake
    specialists must also obtain information for witnesses or anyone else who may have knowledge
    of the reported abuse, neglect, or exploitation.

12. Once all relevant information is obtained and the call ends, the intake specialist begins
    processing the intake report. All information received from a reporter, even if the information
    did not meet the legal definition of abuse, neglect, or exploitation, is documented in IMPACT.
    At times, the information results in multiple reports to either the same program or multiple
    programs. [See Statewide Intake Policy and Procedures Section 1510 located at
    http://www.dfps.state.tx.us/handbooks/SWI Procedures/Fiies/SWP pg 1000.asp#SWP 151
    Q] and Statewide Intake Policy and Procedures Section 2810 located at
    http://www.df}Js.state.tx.us/handbooks/SWI Procedures/Fiies/SWP pg 2000.asp#SWP 281
    Q].

13. Intake specialists reference intake guidelines and SWI policy and procedures to determine
    which DFPS or Texas Health and Human Services Commission (HHSC) program has
    jurisdiction, whether all allegations meet the legal definition of abuse, neglect, or exploitation,
    and the appropriate priority for those allegations. Intake specialists must perform IMPACT
    case history searches for all reports and relevant case history can be used when making these
    assessment decisions. The priority of the intake depends on the safety threat to the victim and
    the alleged perpetrator's access to the victim. See Statewide Intake Policy and Procedures
    Section                           2420                          located                          at
    http://www.dfps.state.tx.us/handbooks/SWI Procedures/Files/SvVP pg 2000.asp#SWP 242
    Q         and    Statewide      Intake   Policy     and      Procedures     Section     2560     at
    http://www.dfps.state.tx.us/handbooks/SWI Procedures/Files/SWP pg 2000.asp#SWP 256
    Q].
      Case 2:11-cv-00084 Document 1021-2 Filed on 01/16/21 in TXSD Page 5 of 9



14. SWI routes reports to HHSC Residential Child Care Licensing (RCCL) that do not meet the
    definition of abuse, neglect, or exploitation for any program but involve a child in an operation
    regulated by HHSC RCCL. These reports are documented as a Possible Information and
    Referral (I&R) RCCL Standards Compliance contact. [See Statewide Intake Policy and
    Procedures                 Section                  5230                located                 at
    http://www.dfps.state.tx.us/handbooks/S\VI Procedures/files/SWP pg 5000.asp#SWP 523
      Q].

15. Once the assessment is made and the documentation is complete, the intake specialist routes
    the intake report to designated regional contacts for the appropriate program. If there is an
    immediate concern, the report may be called out to an on-call field investigator. [See Statewide
    Intake       Policy       and      Procedures        Section         2681        located      at
    http://www.dfps.state.tx.us/handbooks/SWI Procedures/Files/S\VP pg 2000.asp#SWP 268
    Q and Statewide Intake Policy and Procedures Section 2684 located at
    http://www.dfps.state.tx.us/handbooks/SWI Procedures/Files/S\VP pg 2000.asp#SWP 268
    :±].

16. The time an intake specialist spends on an intake depends on the amount of information
    provided by the reporter and the number of intake reports generated from this information.

17. In fiscal year (FY) 2019, 1 SWI received 772,206 contacts- on average, more than 2,100 per
    day.               [See       the       DFPS       Data        Book       located       at
    http://www.dfps.state.tx.us/About DFPS/Data Book/Statewide Intake/Contacts.asp1-

18. Of those FY 2019 contacts, 595,834 or 77% were received by phone, 142,983 or 19% were
    received through the internet, 28,127 or 4% were received by mail/fax, 4,077 or <1 % were
    received through the Interstate Compact for the Placement of Children (ICPC) (these contacts
    are entered by DFPS field staff rather than persons external to DFPS), 1,179 or <1 % were
    received by data match, which are reports received directly from the Texas Department of State
    Health Services (DSHS), and another 6 or <1 % were received by walk-in. [See the DFPS Data
    Book                                          located                                       at
    http://www.dfps.state.tx.us/About DFPS/Data Book/Statewide I.ntake/Contacts.aspl

19. Fiscal year 2020 data is presently undergoing quality analysis and is not yet finalized.
    However, preliminary data indicates that in FY 2020, SWI received 736,777 contacts - on
    average more than 2,000 per day.

20. Of those FY 2020 contacts, 586,067 or 80% were received by phone, 122,195 or 17% were
    received through the internet, 23,942 or 3% were received by mail/fax, 3,689 or <1 % were
    received through the Interstate Compact for the Placement of Children (ICPC) (these contacts
    are entered by DFPS field staff rather than persons external to DFPS), 882 or <1 % were
    received by data match, which are reports received directly from DSHS, and another 2 or <1 %
    were received by walk-in.

1
    References to fiscal year reflect the state fiscal year of September 1 through August 31.
   Case 2:11-cv-00084 Document 1021-2 Filed on 01/16/21 in TXSD Page 6 of 9



21. When a contact is made to SWI through its hotline, the caller is connected to the Interactive
    Voice Response (IVR), which presents the caller with pertinent information about the hotline
    and a series of prompts intended to direct the caller to the most appropriate queue.

22 .. Through the IVR, SWI intake specialists receive contacts through the following queues: 2

          •   Abuse Hotline - English
          •   Law Enforcement
          •   Community Center
          •   Abuse Hotline - Spanish
          •   Transfers to English Queue
          •   Transfers to Spanish Queue
          •   National Trafficking - English
          •   Foster Youth - English
          •   Foster Youth - Spanish
          •   National Trafficking - Spanish

23. In FY 2019, the Abuse Hotline -English Queue received 78% of all phone calls, representing
    the vast majority. In FY 2020, the Abuse Hotline -English Queue received 77% of all phone
    calls.

24. DFPS determines the average hold time by calculating the average wait time of all calls
    answered and abandoned that complete the IVR navigation and reach the Abuse Hotline -
    English queue.

25. The FY 2019 average hold time for calls to the Abuse Hotline-English Queue was 7.8 minutes.
    When accounting for all queues, the average hold time was 3.6 minutes. [See Statewide Intake:
    Phone              Calls             by             Queue              located             at
    http://www.dfps.state.tx~us/About DFPS/Data Book/Statewide Intake/Phone Calls.aspl-

26. During FY 2020, the average hold time for the Abuse Hotline - English Queue decreased to
    4.6 minutes, likely due in large part to SWI receiving fewer intakes because of the COVID-19
    pandemic. As intakes return to numbers seen historically, hold times will likely increase. When
    accounting for all queues, the average hold time in FY 2020 was 2.6 minutes.

27. The average hold time improved by 61 percent from FY 2018 to FY 2020.

28. DFPS determines the abandonment rate by dividing the total number of calls abandoned by the
    total number of calls that navigated the phone system's IVR and were placed into queue. Calls
    abandoned prior to completing the IVR navigation are not included in abandonment numbers
    as the caller was never required to hold and may have disconnected due to information heard
    in the IVR process informing the caller of the Internet reporting system.

2 Thereis a separate hotline for law enforcement and community center, so those prompts are not included in the
IVR options.
   Case 2:11-cv-00084 Document 1021-2 Filed on 01/16/21 in TXSD Page 7 of 9



   [See     Statewide       Intake:   Phone     Calls     by      Queue     located     at
   http://www.dfps.state.tx.us/About DFPS/Data Boole/Statewide Intake/Phone Calls.aspl.

29. Statewide Intake has engaged in a number of efforts to reduce hold times. These efforts include:

       •   In June 2017, SWI conducted an internal review of all areas in which inefficiencies
           could be identified and addressed to improve hold times and decrease abandonment
           rates. Sixty-five such items were identified and addressed.
       •   In Spring 2018, SWI developed a new training curriculum to increase efficiencies in
           intake staff's interviewing and documenting processes. SWI staff also received
           additional training in general time management best practices. Training for all staff was
           completed by April 2019. [Source Documents: Documentation Lesson Plan,
           Interviewing Lesson Plan, uploaded to the Monitors' SharePoint on January 14, 2021].

30. With these efforts, SWI reduced the average hold time for the Abuse Hotline - English Queue
    from 11.9 minutes in FY 2018 to 7.8 minutes in FY 2019 while reducing the abandonment rate
    from 34.1 % to 22.9% during this same period. During FY 2019, there were a total of 101,000
    abandoned calls from the Abuse Hotline - English Queue, down from 159,340 in FY 2018, a
    37% reduction. During FY 2020, the number of abandoned calls decreased to 77,863; however,
    this decrease may be attributed in part to the reduction in intakes due to the COVID-19
    pandemic.

31. SWI has continued to better its processes through information technology enhancements,
    ongoing training, and improved resources for intake supervisors. As a result, the hold time and
    abandonment rate for FY 2020 decreased further, to 4.6 minutes and 18.5%, respectively.
    Through the end of November 2020, FY 2021 has a 3.9-minute average hold time and a 18.4%
    abandonment rate. As noted earlier, these numbers appear reflective of the impact of the
    COVID-19 pandemic.

32. Data for FY 2019 indicates that on average, abandoned calls dropped 6.7 minutes into the wait
    time. Data for FY 2020 indicates that, on average, abandoned calls dropped 4.6 minutes into
    the wait time. Per the data available thus far for FY 2021, on average, abandoned calls drop
    3.8 minutes into the wait time. Data for Quarter 1 FY 2021 reflects a similar timeframe during
    which calls are abandoned. For this three-month timeframe, of the calls that abandoned, 33%
    were abandoned within five minutes and 50% were abandoned within eight minutes.

33. Based on current staffing levels, DFPS projects that the FY 2021 average hold time will be 5.6
    minutes, for FY 2022 6.7 minutes, for FY 2023 7.0 minutes, and for FY 2024 7.3 minutes.


SWI Information Previously Provided to the Monitors

34. On October 11, 2019, the Monitors conducted an SWI site visit. That day, DFPS provided the
    Monitors a September 2019 DFPS SWI Monthly Dashboard and "Getting to Know Statewide
    Intake" document [Source Documents: October 2019 Email to Monitors uploaded to the
    Monitors' SharePoint on January 14, 2021, September 2019 DFPS SW! Monthly Dashboard,
   Case 2:11-cv-00084 Document 1021-2 Filed on 01/16/21 in TXSD Page 8 of 9



   uploaded to the Monitors' SharePoint on January 15, 2021 and Getting to Know Statewide
   Intake, uploaded to the Monitors' SharePoint on January 15, 2021].

35. On October 12, 2019, DFPS provided several SWI training guidelines to the Monitors. [Source
    Documents: APS In Home Intake Guidelines; APS Provider Investigations- Facility Intake
    Guidelines; APS Provider Investigations- Provider Intake Guidelines; CPS Intake Guidelines;
    DCL Intake Guidelines; I &R and CSCR Types and Requirements; and RCCL Intake
    Guidelines, uploaded to Monitors' SharePoint on October 12, 2019].

36. On November 13-15, 2019, DFPS provided information responsive to the Monitors questions
    concerning Information & Referrals (I&Rs). [Source Document: November 2019 Email to
    Monitors, uploaded to the Monitors' SharePoint on January 14, 2021].

37. On November 14, 2019, DFPS provided several SWI recordings to the Monitors. [Source
    Documents: Forty-three . wav audio recording files, uploaded to Monitors' SharePoint on
    November 14, 2019].

38. On December 16, 2019, DFPS provided the Verint User Guide for Supervisors. [Source
    Documents: December 2019 Email to Monitors, uploaded to the Monitors' SharePoint on
    January 14, 2021 and Verint User Guide, uploaded to the Monitors' SharePoint on January 15,
    2021].

39. On December 27, 2019, DFPS provided several SWI recordings to the Monitors. [Source
    Document: Fifty-five . wav audio recording files, uploaded to the Monitors' SharePoint on
    December 27, 2019].

40. On February 6, 2020, DFPS provided responses to questions the monitors raised concerning
    the SWI screening process. [Source Document: February 2020 Email to Monitors, uploaded
    to the Monitors' SharePoint on January 14, 2021].

41. Since February 26, 2020, DFPS has provided the Monitors with daily reports of all SWI hotline
    calls made each day and for each call, corresponding call times, wait times, dropped calls, and
    unanswered calls. Following the Court's guidance on March 7, 2020, as discussed in paragraph
    42 herein, DFPS bundles and provides these daily call reports to the Monitors via SharePoint
    upload on a weekly basis and confirms this upload via a weekly email alert to the Monitors.
    [Source Documents: February 26, 2020 Email to Monitors re Daily SW! Call Reports and
    January 2021 Email to Monitors re Statewide Intake Daily Call Report (as an exemplar of
    DFPS' weekly email alerts to the Monitors), uploaded to the Monitors' SharePoint on January
    14, 2021].

42. On March 7, 2020, the Monitors informed DFPS that the Court is amenable to DFPS providing
    the daily SWI call reports on an aggregated, weekly basis, following DFPS' request for the
    Court's guidance, through the Monitors, on February 28 and March 6, 2020. [Source
    Document: March 2020 Email to Monitors re Daily SW! Call Report Cadence, uploaded to
    the Monitors' SharePoint on January 14, 2021].
   Case 2:11-cv-00084 Document 1021-2 Filed on 01/16/21 in TXSD Page 9 of 9



43. On March 10, 2020, DFPS provided responses to questions the Monitors raised during their
    screening validation work. [Source Document: March 2020 Email to Monitors re Screening
    Review Question, uploaded to the Monitors' SharePoint on January 15, 2021].

44. On March 24, 2020, DFPS provided SWI RCCI intake guidelines to the Monitors. [Source
    Document: RCCI Intake Guidelines, uploaded to the Monitors' SharePoint on March 24,
    2020].

45. On March 30, 2020, DFPS provided responses to several questions the Monitors raised on
    March 13, 2020 requesting detailed information concerning SWI and CCI screeners, the SWI
    staffing plan to handle peak call times, the quality assurance process to review screening
    decisions, and SWI call center data. [Source Documents: March 2020 Email to Monitors
    uploaded to the Monitors' SharePoint on January 15, 2021 and SWI Abuse Hotline Call Flow
    and DFPS Response to March 2020 Monitor Information Request, uploaded to the Monitors'
    SharePoint on January 14, 2021].

46. On October 28, 2020, DFPS provided the Monitors with a Statewide Intake CCI Screener
    Training Design Document and Statewide Intake Organizational Chart. [Source Document:
    October 2020 Email to Monitors, uploaded to the Monitors' SharePoint on January 14, 2021,
    and SWI CCI Screener Training Design Document and Statewide Intake Organizational Chart,
    uploaded to the Monitors' SharePoint on January 15, 2021].

47. DFPS has worked deliberately and in good faith to comply with Remedial Order No. 3 and
    certifies compliance with the components of Remedial Order No. 3 discussed herein.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on January 15, 2021.



                                                   ~
                                              sTEPHENBLACK
                                              Associate Commissioner for Statewide Intake
